ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-181, recommending that the motion for reciprocal discipline filed by the Office of Attorney Ethics pursuant to Rule 1:20-14 against VINCENT L. VERDIRAMO, formerly of JERSEY CITY, who was admitted to the bar of this State in 1965, be denied for lack of jurisdiction, and good cause appearing;
It is ORDERED that the motion for reciprocal discipline filed against VINCENT L. VERDIRAMO in District Docket No. XIV-2012-0341E, is hereby denied for lack of jurisdiction under Rule 1:20-14.